-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17-August-2022 has been entered.
Response to Amendment
Applicant’s Amendments, filed 27-June-2022 have been entered. Claim 1 has been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 8-11, filed 27-June-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in-part. Applicant argues that there is insufficient evidence of record that it would have been obvious to modify the technique of file migration in Desmond et al. (Pub. No. US 2011/0320473 A1, hereinafter “Desmond”) with the stub file migration technique in Basva (Patent No. US 9,596, 291 B1, hereinafter “Basva”) (Remarks p. 10). In response, examiner respectfully submits that the motivation to combine the two references is to decrease computing resources needed to copy files (see Final Rejection dated 4/28/22, p.8). More specifically, Applicant’s Specification defines the problem to be solved as reducing the significant requirement of time and computing resources to copy a database (Applicant’s Specification [004]). The combination of Desmond, which migrates files from an older system to a newer system (Desmond [0002]), with Basva, which teaches keeping stub files and associated data in cheaper lower-speed storage until accessed by the user (Basva [Col. 1 lines 29-40]), solves this problem because migrating stub files that merely point to data, rather than migrating the data itself, lowers the resource requirement of the migration (Basva [Col. 2 lines 20-26]). 
Applicant argues that cited prior art does not teach the newly amended claim 1 (Remarks pp. 10-11). Examiner finds this argument persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Balasubramanian et al. (Pub. No. US 2015/00061490 A1, hereinafter “Balasubramanian”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desmond in view of Basva further in view of Balasubramanian.
Regarding claim 1, Desmond teaches:
receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, (Desmond – in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. The blacklist can identify one or more folders, file types, or file extensions that can be passed over or skipped when performing the search of user data for migration data [0033].)
determining a first set of file types that should be included in the copy (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035].)
analyzing the first data source of the source client; determining first structured or semi-structured data in the first data source that is not associated with a file (Desmond - in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. A blacklist can include entries that can include folders, file types or file extensions which may not be included in migration data from a first system to a second system. Folders and file extensions may include C:\Windows\System32, c:\Program Files and Readme.* [0030]. Examiner interprets that first data includes a file that for example is not associated with the Readme.* file or a file in the C:\Windows]System32 folder in the blacklist.)
copying contents of the first structured or semi-structured data to the target client (Desmond – migration data is migrated from the first system to the second data which does not include folder, file types, or file extensions listed in the blacklist [0033, 0036].) 
determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types; copying contents of the second structured or semi-structured data to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second structured or semi-structured data.) 
determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types; copying contents of the third structured or semi-structured data to the target client; and not copying contents of files having a file type that is not in the first set of file types to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second data and files types not listed in the whitelist disclose third structured or semi-structured data.)  
Desmond does not appear to teach:
wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data, wherein the structured or semi-structured data of the database system comprises a reference to one or more of a location of the one or more files or a file identifier of the one or more files, wherein the structured or semi-structured data further comprises data other than the reference to the one or more of the location or the file identifier
copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client
However, Basva teaches:
wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data, wherein the structured or semi-structured data of the database system comprises a reference to one or more of a location of the one or more files or a file identifier of the one or more files, (Basva – a stub file is a computer file which appears to a user on a disk and is immediately available for use [Col. 1 lines 23-24]. A request for file migration is received at Fig. 2, S255. Stub utility mod 355 receives a request to migrate one or more files from a first location to a second location. One or more filed identified in the request are not actually locally stored, and are instead represented by local stub files that link to remote source files (i.e. a reference) [Col. 7 lines 15-27]. When a user attempts to access a stub file, the migrated file (also referred to as the “source file”) is then migrated back to disk storage. Virtualization is used to allow for the transfer of stub files between locations without invoking or triggering call back of source files. In this way, large amounts of stub files may be migrated quickly and efficiently without requiring the typical data recall associated with accessing a stub file [Col. 2 lines 18-26].)
copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client (Basva – in operation 5270, migration mod migrates stub files (i.e. files linked) from the existing site (for example, server sub-system 102) to a new storage site (for example, client sub-system 104) [Col. 7 lines 65-67, Col. 8 line 1].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond and Basva before them, to modify the system of Desmond of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client with the teachings of Basva of wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data and copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client. One would have been motivated to make such a modification to decrease the computing resources needed to copy files (Basva - [Col. 1 lines 29-40], Applicant’s Specification [0004]).
Desmond modified by Basva does not appear to teach:
wherein the structured or semi-structured data further comprises data other than the reference to the one or more of the location or the file identifier
However, Balasubramanian teaches:
wherein the structured or semi-structured data further comprises data other than the reference to the one or more of the location or the file identifier (Balasubramanian – Fig. 2 discloses migration from a source database to a target DB [0014]. Data sources may include databases, such as relational, transactional, hierarchical, multi-dimensional, object oriented databases, and the like. Further data sources include tabular data, data tagged with a markup language (e.g. XML data), transactional data, unstructured data (e.g. text files) hierarchical data, files, a plurality of reports, and any other data source accessible through an established protocol, such as ODBC [0039].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva and Balasubramanian before them, to modify the system of Desmond and Basva of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Balasubramanian of wherein the structured or semi-structured data further comprises data other than the reference to the one or more of the location or the file identifier. One would have been motivated to make such a modification to migrate data of different data types to a new DB  (Balasubramanian  [0003, 0039], Applicant’s Specification [0004]).
Regarding claim 10, Desmond teaches:
wherein the set of file types comprises one or more file extensions (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035].)  
Regarding claim 11, Desmond teaches:
wherein the set of file types comprises one or more metadata values for one or more metadata element types (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files (i.e. metadata values), they are migrated over even where they reside within folders identified in the blacklist [0035].)  
Regarding claim 12, Desmond teaches:
wherein determining second structured or semi-structured data comprises comparing the one or more metadata values with metadata values of the first data source (Desmond - in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. A blacklist can include entries that can include folders, file types or file extensions (i.e. metadata values) which may not be included in migration data from a first system to a second system. Folders and file extensions may include C:\Windows\System32, c:\Program Files and Readme.* [0030]. Each file in the identified migration data can be compared to the blacklist [0043]. Examiner interprets that first data includes a file that for example is not associated with the Readme.* file or a file in the C:\Windows]System32 folder in the blacklist.)
Regarding claim 13, Desmond teaches:
wherein the set of file types is based at least in part on input provided by an application that generated the request to copy data (Desmond – the whitelist can be located in an operating system [0024].)  
Regarding claim 15, Desmond teaches:
wherein the first data source is associated with processing logic specific to the first data source to determine the second structured or semi-structured data (Desmond – processing unit(s) can retrieve instructions (i.e. processing logic) from main memory and non-volatile storage via bus and execute the instructions to perform operations [0021].)
Regarding claim 18, Desmond teaches:
wherein the first set of files types are a proper subset of a second set of file types, the first and second sets of file types being part of a common general class of files (Desmond – in Fig. 6, 620, system data on the first system (i.e. second set of file types) is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. 
Regarding claim 19, Desmond teaches:
receive a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, (Desmond – in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. The blacklist can identify one or more folders, file types, or file extensions that can be passed over or skipped when performing the search of user data for migration data [0033].)
the request comprising an indication that (1) for a first data source, at least certain types of files should be excluded from data copied from the source client, (Desmond – in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. The blacklist can identify one or more folders, file types, or file extensions that can be passed over or skipped when performing the search of user data for migration data [0033].
and (2) change logs should be included in data copied from the source client to the target client, the indication that change logs should be included in data copied from the source client overriding a default action of not copying change logs (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions (i.e. change logs) that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035].) 
computer-executable instructions that, when executed, cause the computing system to determine a first set of file types that should be included in the copy (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035].) 
computer-executable instructions that, when executed, cause the computing system to analyze the first data source of the source client; computer-executable instructions that, when executed, cause the computing system to determine first structured or semi-structured data in the first data source that is not associated with a file (Desmond - in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. A blacklist can include entries that can include folders, file types or file extensions which may not be included in migration data from a first system to a second system. Folders and file extensions may include C:\Windows\System32, c:\Program Files and Readme.* [0030]. Examiner interprets that first data includes a file that for example is not associated with the Readme.* file or a file in the C:\Windows]System32 folder in the blacklist.) 
computer-executable instructions that, when executed, cause the computing system to copy contents of the first structured or semi-structured data to the target client (Desmond – migration data is migrated from the first system to the second data which does not include folder, file types, or file extensions listed in the blacklist [0033, 0036].) 
computer-executable instructions that, when executed, cause the computing system to determine second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types; computer-executable instructions that, when executed, cause the computing system to copy contents of the second structured and semi-structured data to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second structured or semi-structured data.) 
computer-executable instructions that, when executed, cause the computing system to determine third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types; computer-executable instructions that, when executed, cause the computing system to not copy contents of files having a file type that is not in the first set of file types to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second data and files types not listed in the whitelist disclose third structured or semi-structured data.) 
computer-executable instructions that, when executed, cause the computing system to copy contents of the third structured or semi-structured data to the target client and computer-executable instructions that, when executed, cause the computing system to, based on the indication that change logs should be included in the copy, copy change logs from the source client to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second data and files types not listed in the whitelist disclose third structured or semi-structured data.)  
Desmond does not appear to teach:
wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data,
computer-executable instructions that, when executed, cause the computing system to copy files linked to the second structured or semi-structured data and having a file type that is in the first set of file types of the target client
However, Basva teaches:
wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data, (Basva – a stub file is a computer file which appears to a user on a disk and is immediately available for use [Col. 1 lines 23-24]. A request for file migration is received at Fig. 2, S255. Stub utility mod 355 receives a request to migrate one or more files from a first location to a second location. One or more filed identified in the request are not actually locally stored, and are instead represented by local stub files that link to remote source files [Col. 7 lines 15-27].)
computer-executable instructions that, when executed, cause the computing system to copy files linked to the second structured or semi-structured data and having a file type that is in the first set of file types of the target client (Basva – in operation 5270, migration mod migrates stub files (i.e. files linked) from the existing site (for example, server sub-system 102) to a new storage site (for example, client sub-system 104) [Col. 7 lines 65-67, Col. 8 line 1].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond and Basva before them, to modify the system of Desmond of receive a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that (1) for a first data source, at least certain types of files should be excluded from data copied from the source client, and (2) change logs should be included in data copied from the source client to the target client, the indication that change logs should be included in data copied from the source client overriding a default action of not copying change logs, computer-executable instructions that, when executed, cause the computing system to determine a first set of file types that should be included in the copy, computer-executable instructions that, when executed, cause the computing system to analyze the first data source of the source client; computer-executable instructions that, when executed, cause the computing system to determine first structured or semi-structured data in the first data source that is not associated with a file, computer-executable instructions that, when executed, cause the computing system to copy contents of the first structured or semi-structured data to the target client, computer-executable instructions that, when executed, cause the computing system to determine second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types; computer-executable instructions that, when executed, cause the computing system to copy contents of the second structured and semi-structured data to the target client, computer-executable instructions that, when executed, cause the computing system to determine third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types; computer-executable instructions that, when executed, cause the computing system to not copy contents of files having a file type that is not in the first set of file types to the target client, computer-executable instructions that, when executed, cause the computing system to copy contents of the third structured or semi-structured data to the target client and computer-executable instructions that, when executed, cause the computing system to, based on the indication that change logs should be included in the copy, copy change logs from the source client to the target client with the teachings of Basva of wherein the data comprises structured or semi-structured data of a database system and one or more files linked to the structured or semi-structured data, computer-executable instructions that, when executed, cause the computing system to copy files linked to the second structured or semi-structured data and having a file type that is in the first set of file types of the target client. One would have been motivated to make such a modification to decrease the computing resources needed to copy files (Basva - [Col. 1 lines 29-40], Applicant’s Specification [0004]).
Regarding claim 20, Desmond teaches:
receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, (Desmond – in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. The blacklist can identify one or more folders, file types, or file extensions that can be passed over or skipped when performing the search of user data for migration data [0033].) 
determining a first set of file types that should be included in the copy (Desmond – in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035].) 
analyzing the first data source of the source client; using custom logic defined for the first data source, determining first structured or semi-structured data in the first data source that is not associated with a file (Desmond - in Fig. 6, 610, user data is searched on a first system based on a blacklist, which is obtained from the first system or the second system [0032]. A blacklist can include entries that can include folders, file types or file extensions which may not be included in migration data from a first system to a second system. Folders and file extensions may include C:\Windows\System32, c:\Program Files and Readme.* [0030]. Processing unit(s) can retrieve instructions (i.e. custom logic) from main memory and non-volatile storage via bus and execute the instructions to perform operations [0021]. Examiner interprets that first data includes a file that for example is not associated with the Readme.* file or a file in the C:\Windows]System32 folder in the blacklist.) 
copying contents of the first structured or semi-structured data to the target client (Desmond – migration data is migrated from the first system to the second data which does not include folder, file types, or file extensions listed in the blacklist [0033, 0036].) 
using the custom logic defined for the first data source, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types; copying contents of the second structured or semi-structured data to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second structured or semi-structured data.) 
using the custom logic defined for the first data source, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types; copying contents of the third structured or semi-structured data to the target client; and not copying contents of files having a file type that is not in the first set of file types to the target client (Desmond - in Fig. 6, 620, system data on the first system is searched based on a whitelist [0034]. The whitelist can identify one or more file types or file extensions that can be included in migration data from a first system to a second system. For example, if the whitelist contains the file extension “.doc” or which are “Excel” files, they are migrated over even where they reside within folders identified in the blacklist [0035]. Examiner interprets that files types listed in the whitelist disclose second data and files types not listed in the whitelist disclose third structured or semi-structured data.)
Desmond does not appear to teach:
wherein the data comprises structured and semi-structured data of a database system and one or more files linked to the structured or semi-structured data
copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client
However, Basva teaches:
wherein the data comprises structured and semi-structured data of a database system and one or more files linked to the structured or semi-structured data (Basva – a stub file is a computer file which appears to a user on a disk and is immediately available for use [Col. 1 lines 23-24]. A request for file migration is received at Fig. 2, S255. Stub utility mod 355 receives a request to migrate one or more files from a first location to a second location. One or more filed identified in the request are not actually locally stored, and are instead represented by local stub files that link to remote source files [Col. 7 lines 15-27].)
copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client (Basva – in operation 5270, migration mod migrates stub files (i.e. files linked) from the existing site (for example, server sub-system 102) to a new storage site (for example, client sub-system 104) [Col. 7 lines 65-67, Col. 8 line 1].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond and Basva before them, to modify the system of Desmond of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client; using custom logic defined for the first data source, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, using the custom logic defined for the first data source, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types; copying contents of the second structured or semi-structured data to the target client, using the custom logic defined for the first data source, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types; copying contents of the third structured or semi-structured data to the target client; and not copying contents of files having a file type that is not in the first set of file types to the target client with the teachings of Basva of wherein the data comprises structured and semi-structured data of a database system and one or more files linked to the structured or semi-structured data, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client. One would have been motivated to make such a modification to decrease the computing resources needed to copy files (Basva - [Col. 1 lines 29-40], Applicant’s Specification [0004]).
Claims 2-5, 8, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Desmond in view of Basva further in view of Balasubramanian further in view of Vallejo et al. (Pub. No. US 2019/0258726 A1, hereinafter “Vallejo”).
Regarding claim 2, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein copying the first structured or semi-structured data to the target client comprises: determining identifiers for the first structured or semi-structured data
partitioning identifiers for the first structured or semi-structured data into a plurality of packages; and on a package-by-package basis, copying first structured or semi-structured data from the source client to the target client
However, Vallejo teaches:
wherein copying the first structured or semi-structured data to the target client comprises: determining identifiers for the first structured or semi-structured data (Vallejo – the migration exclusion criterion may be used by the client computing device to analyze computer files associated with at least one distinct computer folder (e.g., documents folder, pictures folder, desktop folder, and the like) associated with the client computing device. Migration of computer files associated with the distinct computer folder may be permitted only when one of the files contained in a folder are to be prevented from being migrated based on the migration exclusion criterion [0057]. Examiner interprets that a folder not associated with the migration exclusion criterion discloses first data, and that the name of the folder discloses an identifier.)
partitioning identifiers for the first structured or semi-structured data into a plurality of packages; and on a package-by-package basis, copying first structured or semi-structured data from the source client to the target client (Vallejo – see Fig. 4 and Fig. 5, where the UI identifies a plurality of folders that include files that may be migrated to the storage provider, the user may select migration of the files in the plurality of folders, and the files are migrated [0072-0073]. Examiner interprets that each folder name discloses a partitioning identifier and that each folder discloses a package.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein copying the first structured or semi-structured data to the target client comprises: determining identifiers for the first structured or semi-structured data and partitioning identifiers for the first structured or semi-structured data into a plurality of packages; and on a package-by-package basis, copying first structured or semi-structured data from the source client to the target client. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 3, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the identifiers comprise primary key values
However, Vallejo teaches:
wherein the identifiers comprise primary key values (Vallejo - see Fig. 4 and Fig. 5, where the UI identifies a plurality of folders that include files that may be migrated to the storage provider, the user may select migration of the files in the plurality of folders, and the files are migrated [0072-0073]. Examiner interprets that a folder name discloses a primary key value.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein the identifiers comprise primary key values. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 4, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein partitioning identifiers for the first structured or semi-structured data into a plurality of packages comprises: determining a size for a given package of the plurality of packages; determining that the size satisfies a threshold; and removing one or more identifiers from the package to provide a revised package size for the given package, the revised package size not satisfying the threshold
However, Vallejo teaches:
wherein partitioning identifiers for the first structured or semi-structured data into a plurality of packages comprises: determining a size for a given package of the plurality of packages; determining that the size satisfies a threshold; and removing one or more identifiers from the package to provide a revised package size for the given package, the revised package size not satisfying the threshold (Vallejo – the migration exclusion criterion may be used by the client computing device to analyze computer files associated with at least one distinct computer folder (e.g., documents folder, pictures folder, desktop folder, and the like) associated with the client computing device. Migration of computer files associated with the distinct computer folder may be permitted only when one of the files contained in a folder are to be prevented from being migrated based on the migration exclusion criterion [0057]. Examiner interprets that the name of the folder discloses an identifier and that each folder discloses a package. The migration exclusion criterion and/or the migration exclusion criteria defined one or more excluded file types (e.g. using file extension type), maximum computer file size bytes (e.g. 10 MB), maximum file path length defined by a maximum number of characters permissible in a file path (e.g. maximum of 40 characters in file path), maximum computer filename defined by a maximum number of characters permissible in the filename (e.g., maximum of 20 characters in filename), file reparse point detected in computer file for migration, excluded or improper filename defined by one or more excluded or impressible characters in suffix of filename, and so forth [0066].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein partitioning identifiers for the first structured or semi-structured data into a plurality of packages comprises: determining a size for a given package of the plurality of packages; determining that the size satisfies a threshold; and removing one or more identifiers from the package to provide a revised package size for the given package, the revised package size not satisfying the threshold. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 5, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the determining a size and removing one or more identifiers are carried out if it is determined that data in the package comprises file data
However, Vallejo teaches:
wherein the determining a size and removing one or more identifiers are carried out if it is determined that data in the package comprises file data (Vallejo - the migration exclusion criterion may be used by the client computing device to analyze computer files associated with at least one distinct computer folder (e.g., documents folder, pictures folder, desktop folder, and the like) associated with the client computing device. Migration of computer files associated with the distinct computer folder may be permitted only when one of the files contained in a folder are to be prevented from being migrated based on the migration exclusion criterion [0057]. Examiner interprets that the name of the folder discloses an identifier and that each folder discloses a package. The migration exclusion criterion and/or the migration exclusion criteria defined one or more excluded file types (e.g. using file extension type), maximum computer file size bytes (e.g. 10 MB), maximum file path length defined by a maximum number of characters permissible in a file path (e.g. maximum of 40 characters in file path), maximum computer filename defined by a maximum number of characters permissible in the filename (e.g., maximum of 20 characters in filename), file reparse point detected in computer file for migration, excluded or improper filename defined by one or more excluded or impressible characters in suffix of filename, and so forth [0066].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein the determining a size and removing one or more identifiers are carried out if it is determined that data in the package comprises file data. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 8, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the set of file types is based at least in part on user input received in generating the request to copy data
However, Vallejo teaches:
wherein the set of file types is based at least in part on user input received in generating the request to copy data (Vallejo - see Fig. 4 and Fig. 5, where the UI identifies a plurality of folders that include files that may be migrated to the storage provider, the user may select migration of the files in the plurality of folders, and the files are migrated [0072-0073].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein the set of file types is based at least in part on user input received in generating the request to copy data. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 9, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the request to copy data further comprises an indication that data copied should include change logs, wherein change logs are otherwise not copied from the source client
However, Vallejo teaches:
wherein the request to copy data further comprises an indication that data copied should include change logs, wherein change logs are otherwise not copied from the source client (Vallejo - see Fig. 4 and Fig. 5, where the UI identifies a plurality of folders that include files that may be migrated to the storage provider, the user may select migration of the files in the plurality of folders, and the files are migrated [0072-0073].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein the request to copy data further comprises an indication that data copied should include change logs, wherein change logs are otherwise not copied from the source client. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Regarding claim 17, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the request to copy data is applied to at least a second data source, processing logic for determining data of the second data source associated with the first set of files types is not defined for the at least a second data source, and the operations further comprise: copying all data of the at least a second data source to the target client
However, Vallejo teaches:
wherein the request to copy data is applied to at least a second data source, processing logic for determining data of the second data source associated with the first set of files types is not defined for the at least a second data source, and the operations further comprise: copying all data of the at least a second data source to the target client (Vallejo – the processor may be coupled to the storage 106. The processor is functional to execute computer-executable instructions that may be included in the storage 106 or other one or more storages associated with client computing devices. The processor is functional to execute computer-executable instructions that may be included in the storage 120 or other one or more storage (i.e. second and third data sources) associated with the storage provider 102 [0037]. The migration exclusion criterion may be used by the client computing device to analyze computer files associated with at least one distinct computer folder (e.g., documents folder, pictures folder, desktop folder, and the like) associated with the client computing device. Migration of computer files associated with the distinct computer folder may be permitted only when one of the files contained in a folder are to be prevented from being migrated based on the migration exclusion criterion [0057].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Vallejo before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Vallejo of wherein the request to copy data is applied to at least a second data source, processing logic for determining data of the second data source associated with the first set of files types is not defined for the at least a second data source, and the operations further comprise: copying all data of the at least a second data source to the target client. One would have been motivated to make such a modification to reduce unnecessary processor overhead associated with a computing device that possess data storage that is at capacity or approaching capacity and eliminate unnecessary memory usage (Desmond - [0116]).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Desmond in view of Basva further in view of Balasubramanian further in view of Mandava et al. (Pub. No. US 2009/0313702 A1, hereinafter “Mandava”).
Regarding claim 6, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the source client is a first tenant of a multitenant database system comprising a plurality of tenants
However, Mandava teaches:
wherein the source client is a first tenant of a multitenant database system comprising a plurality of tenants (Mandava – the computer-readable instructions allow computer to provide access controls to various environments, including environments having multiple users (i.e. tenants) and servers [0036].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Mandava before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Mandava of wherein the source client is a first tenant of a multitenant database system comprising a plurality of tenants. One would have been motivated to make such a modification to allow a user who has files stored within a computer system in use by more than one user, to securely copy data (Mandava - [0001]).
Regarding claim 16, Desmond modified by Basva and Balasubramanian does not appear to teach:
wherein the processing logic comprises a SELECT statement in a query language
However, Mandava teaches:
wherein the processing logic comprises a SELECT statement in a query language (Mandava – the network system may also include file permissions data stored in a database [0015]. When client requests a file from the file server that is stored on the data storage device, a process on the file server may query the file permissions data to retrieve any applicable file management policies [0018].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Desmond, Basva, Balasubramanian and Mandava before them, to modify the system of Desmond, Basva and Balasubramanian of receiving a request to copy data from a source client to a target client to provide a copy of at least a portion of data stored for the source client, the request comprising an indication that, for a first data source, at least certain types of files should be excluded from data copied from the source client, wherein the data comprises structured or semi-structured data of a database system, determining a first set of file types that should be included in the copy, analyzing the first data source of the source client, determining first structured or semi-structured data in the first data source that is not associated with a file, copying contents of the first structured or semi-structured data to the target client, determining second structured or semi-structured data in the first data source that is associated with a file type that is in the first set of file types, copying contents of the second structured or semi-structured data to the target client, copying files linked to the second structured or semi-structured data and having a file type that is in the first set of file types to the target client, determining third structured or semi-structured data in the first data source that is associated with a file type that is not in the first set of file types, copying contents of the third structured or semi-structured data to the target client and not copying contents of files having a file type that is not in the first set of file types to the target client and one or more files linked to the structured or semi-structured data with the teachings of Mandava of wherein the processing logic comprises a SELECT statement in a query language. One would have been motivated to make such a modification to allow a user who has files stored within a computer system in use by more than one user, to securely copy data (Mandava - [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166